United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0671
Issued: June 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 3, 2017 appellant, through counsel, filed a timely appeal from a December 15,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her right
shoulder condition is causally related to the accepted September 6, 2014 employment incident.
FACTUAL HISTORY
On November 9, 2015 appellant, a 45-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a right shoulder injury on September 6, 2014 in the
performance of duty. She stated that she was helping a patient sit on his bed and felt a pop in her
right shoulder. Appellant did not stop work.
In a November 23, 2015 development letter, OWCP advised appellant of the deficiencies
of her claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a November 4, 2015 report from an unidentifiable
healthcare provider who noted that the date of injury was September 1, 2014 and diagnosed workrelated upper back pain and right hand paresthesias.
Appellant also submitted December 7, 2015 reports from Dr. Claire A. Saad, a Boardcertified family practitioner, who diagnosed a work-related right shoulder injury and ordered a
magnetic resonance imaging (MRI) scan. Dr. Saad noted that appellant presented for a follow-up
of a September 6, 2014 injury sustained while she was helping a patient at work. She reported that
appellant’s pain had improved and then restarted again in September 2015 after she started helping
patients who were in need complete care. Dr. Saad reported that appellant’s pain radiated to her
right arm and she experienced occasional numbness in the arm, as well.
By decision dated December 28, 2015, OWCP denied the claim, finding that the medical
evidence of record failed to establish that the claimed incident occurred as alleged.
On February 2, 2016 appellant requested an oral hearing by a representative of OWCP’s
Branch of Hearings and Review. She submitted a January 28, 2016 narrative statement and a
partial MRI scan report dated February 8, 2016 in support of her claim. Appellant further
submitted a December 21, 2015 attending physician’s report (Form CA-20) from Dr. Saad who
reiterated her diagnosis of right shoulder injury and checked a box marked “yes” indicating her
opinion that appellant’s condition was causally related to a September 6, 2014 employment
incident. On February 9, 2016 Dr. Saad opined that appellant was capable of working with no
lifting until she was seen by orthopedics.
In a February 10, 2016 report, Dr. Patrick O’Keefe, a Board-certified orthopedic surgeon,
diagnosed right shoulder rotator cuff tear and advised appellant to avoid painful activities and
referred her to physical therapy.
On February 10, 2016 appellant requested a review of the written record in lieu of an oral
hearing.
By decision dated February 24, 2016, OWCP denied appellant’s request for an oral hearing
because it was untimely filed. It further indicated that it had exercised its discretion and further
2

denied her request for the reason that the relevant issue of the case could be equally addressed by
requesting reconsideration and submitting evidence not previously considered by OWCP.
On March 10, 2016 appellant again requested reconsideration and submitted physical
therapy reports dated February 18 and March 1, 10, 17, 24, and 31, 2016. She also submitted a
hospital report dated March 7, 2016 regarding an urgent care visit for a right leg injury.
By decision dated June 8, 2016, OWCP accepted that the September 6, 2014 employment
incident occurred as alleged, but denied the claim because the medical evidence of record failed
to establish causal relationship between appellant’s diagnosed condition and the accepted
September 6, 2014 work incident.
On June 27, 2016 appellant requested reconsideration and resubmitted a December 21,
2015 attending physician’s report (Form CA-20) from Dr. Saad who further indicated that
appellant had a right rotator cuff tear due to a work-related injury while helping a patient on
September 6, 2014. She further submitted a complete version of the February 8, 2016 MRI scan
report which demonstrated a right shoulder rotator cuff tear.
By decision dated July 11, 2016, OWCP denied modification of its prior decision.
On September 23, 2016 appellant, through counsel, requested reconsideration and
submitted additional medical evidence.
In a December 5, 2014 report, Dr. Steven Kirkhorn, a Board-certified occupational
medicine specialist, diagnosed work-related right shoulder pain. He opined that appellant’s pain
was mostly likely a simple supraspinatus muscle strain without a source of acute injury. A physical
examination revealed no evidence of right shoulder impingement, tendinopathy, rotator cuff
impairment, or instability. There was no clinical evidence of rotator cuff tear, bicipital
subluxation, or acromioclavicular strain. Dr. Kirkhorn released appellant to work without
restrictions that same day or next shift.
On November 4, 2015 a physician assistant asserted that appellant was seen for a followup for a work injury dated October 1, 2014 when she was trying to help a patient sit on the bed
and diagnosed back strain and right hand paresthesia.
In two reports dated June 24, 2016, Dr. Karyn Leniek, a Board-certified occupational and
preventative medicine specialist, diagnosed right supraspinatus tendon tear and chronic right
shoulder pain. She noted that appellant sustained a right shoulder injury in August 2014 at work
when she was helping an overweight patient. The patient was unable to sit on his own and, as
appellant was assisting him, she outstretched her right arm and he pulled down on it. Appellant
felt a pop, but did not experience an immediate onset of pain. A “couple of months” later she
started having pain in her right shoulder. Appellant went back to work in a telemetry unit for
approximately three months and her pain went away. When she returned to her regular unit, which
required more patient handling, she started having right shoulder pain again in September 2015.
Appellant reported caring for two patients who were total care and indicated her belief that this
may have aggravated her shoulder. Upon physical examination, Dr. Leniek found no swelling,
full passive range of motion, and negative Neers and Hawkins signs. She reviewed appellant’s
medical records and opined that her right shoulder injury was “more likely than not related to
3

work.” Dr. Leniek explained to appellant that she did not see the need for permanent reassignment
and provided work restrictions.
On June 29, 2016 Dr. O’Keefe continued to diagnose right shoulder rotator cuff tear and
recommended surgical intervention.
In a July 21, 2016 progress report, Dr. Saad noted that appellant’s right shoulder pain was
improving and explained that she could not alter work restrictions provided by occupational
medicine.
In progress reports dated July 29, September 23, and October 14, 2016, Dr. Leniek
continued to diagnose right shoulder pain with rotator cuff tear on MRI scan and opined that
appellant’s work contributed to the rotator cuff tear, more specifically that the popping incident at
work was the sole cause of the rotator cuff tear. She indicated that, while appellant’s symptom of
right shoulder pain was delayed “by a couple weeks,” she still only had one episode at work that
could have caused the tear and continued to do a physically demanding job. Dr. Leniek noted that
appellant’s numbness and tingling of the hands was more likely due to carpal tunnel syndrome
than from the shoulder injury.
By decision dated December 15, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,

3

Id.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factor(s) must be based on a complete factual and medical
background. John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Victor J. Woodhams, 41 ECAB 345, 352 (1989).
Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s). Id.

4

but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.8
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder condition is causally related to the accepted September 6, 2014 employment incident.
The February 8, 2016 MRI scan confirmed the diagnosis of right shoulder rotator cuff tear.
However, this diagnostic study does not address the etiology of appellant’s right shoulder
condition. With respect to the November 4, 2015 report diagnosing work-related upper back pain
and right hand paresthesias, the Board notes that this report is unsigned and does not specifically
address the cause of her conditions. The hospital report dated March 7, 2016 is related to an urgent
care visit due to a right leg injury; it does not address appellant’s claim for a right shoulder
condition. Appellant also submitted evidence from a physician assistant and physical therapists.
These documents do not constitute competent medical evidence because neither physician
assistants nor physical therapists are considered physicians as defined under FECA.9
Consequently, the above-noted evidence is insufficient to meet appellant’s burden of proof.10
In her reports, Dr. Leniek diagnosed right rotator cuff tear and opined that appellant’s
condition was causally related to helping an overweight patient. She indicated that the patient was
unable to sit on his own and, as appellant was assisting him, she outstretched her right arm and he
pulled down on it. Appellant felt a pop, but did not experience an immediate onset of pain. She
returned to work in a telemetry unit for approximately three months and then reported right
shoulder pain again in September 2015 after going back to work in her regular unit, which required
more patient handling and total care of two patients in particular. Dr. Leniek noted that, while
appellant’s symptom of right shoulder pain was delayed by “a couple weeks,” she still only had
one episode at work that could have caused the tear and continued to do a physically demanding
job. She opined that appellant’s work contributed to the rotator cuff tear, more specifically that
the popping incident at work was the sole cause of the rotator cuff tear. However, the fact that a
condition manifests itself during a period of employment is not sufficient to establish causal

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

9
5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants); Jennifer L. Sharp, 48 ECAB
209 (1996) (physical therapists). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB
208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of probative
medical evidence from a physician).
10

See supra notes 3 to 8.

5

relationship.11 Temporal relationship alone will not suffice.12 Dr. Leniek’s reports did not include
sufficient medical rationale explaining how the September 6, 2014 patient incident either caused
or contributed to appellant’s diagnosed right rotator cuff tear. For these reasons, the Board finds
that her medical opinions are insufficient to establish that appellant’s diagnosed right shoulder
condition is causally related to the September 6, 2014 work incident.
The earliest report was from Dr. Saad who diagnosed right rotator cuff tear due to a helping
a patient at work on September 6, 2014. She indicated that appellant’s pain had improved and then
restarted again in September 2015 after appellant started helping patients who needed complete
care. The Board finds that Dr. Saad failed to provide sufficient medical rationale explaining how
helping a patient sit on September 6, 2014 either caused or contributed to appellant’s right shoulder
condition. A physician’s opinion must be supported by medical rationale, explaining the nature
of the relationship between the diagnosed condition and appellant’s specific employment
factor(s).13 Thus, the Board finds that Dr. Saad’s reports are insufficient to establish that appellant
sustained an employment-related injury on September 6, 2014.
In his reports, Dr. O’Keefe diagnosed right shoulder rotator cuff tear and recommended
surgical intervention. Nevertheless, the Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.14 Therefore, this evidence is insufficient to establish that appellant
sustained an employment-related injury.
Dr. Kirkhorn diagnosed work-related right shoulder pain and opined that it was mostly
likely a simple supraspinatus muscle strain without a source of acute injury. The Board finds that
his report is of limited probative value as it fails to address whether the accepted September 6,
2014 employment incident caused a diagnosed condition.15 Thus, appellant has not met her burden
of proof with this evidence.
As appellant has not submitted rationalized medical evidence sufficient to establish her
claim that she sustained a right shoulder injury causally related to the September 6, 2014
employment incident, she has failed to meet her burden of proof to establish entitlement to FECA
benefits.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

20 C.F.R. § 10.115(e).

12

See D.I., 59 ECAB 158, 162 (2007).

13

Victor J. Woodhams, supra note 6.

14

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

15
See P.S., Docket No. 12-1601 (issued January 2, 2013). The Board has consistently held that pain is a symptom,
rather than a compensable medical diagnosis.

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder condition is causally related to the accepted September 6, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

